Sharpstein, J.
Respondent moves to have the appeals from the judgment and the order denying the motion for a new trial dismissed on the ground that the appeals were taken before the judgment was entered. That is doubtless a sufficient ground for dismissing the *400appeal from the judgment. (McLaughlin v. Doherty, 54 Cal. 519; Thomas v. Anderson, 55 Cal. 43.) But the appeal from the order denying the motion for a new trial was taken within sixty days after the order was made. That is within the time prescribed by the code. (Code Civ. Proc., sec. 939.) We think no sufficient ground for dismissing the appeal from the order denying the motion for a new trial has been shown in this case, and the motion to dismiss that appeal is denied.
Appeal from the judgment dismissed.
Thornton, J., McKinstry, J., Myrick, J., Morrison, C. J., and McKee, J., concurred.